IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 96-40396
                         (Summary Calendar)



CRAIG MACK,

                                           Plaintiff-Appellant,

                                versus


JERRY PETERSON, Deputy Director
of Operations, TDCJ-ID, ET AL.,

                                           Defendants,

THOMAS C. FORD, Doctor, Coffield
Unit; JOE D. CRAWFORD, Doctor,

                                           Defendants-Appellees.



           Appeal from the United States District Court
                 for the Eastern District of Texas
                           (6:95-CV-777)


                          November 26, 1996


Before HIGGINBOTHAM, WIENER and BENAVIDES, Circuit Judges.

PER CURIAM:*


     The instant appeal by Plaintiff-Appellant Craig Mack, a state

prisoner   in   the   Texas   Department   of   Criminal   Justice   -


     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
Institutional Division, is before us for the second time.              It now

implicates the magistrate judge’s denial of Mack’s Rule 59(e)

motion following remand from the initial appeal to this court, and

covers Mack’s claims against Drs. Ford and Crawford for deliberate

indifference to medical needs and for retaliation.               Finding this

appeal wholly frivolous and without merit, we dismiss.

     Even though we apply a less stringent standard to parties

proceeding     pro   se   than   to   those   represented   by   counsel,   and

liberally construe briefs of pro se litigants, such parties are not

entirely relieved of the obligations to brief the issues and

otherwise reasonably comply with the requirements of Fed. R.

App. P. 28.1    Rule 28(a)(6) requires that the appellant’s argument

set forth the reasons for the request of relief, with citation to

authorities and portions of the record on which he relies.2                  An

appellant “must identify the facts relevant to the issues presented

for review, with appropriate references to the record,” . . . and

“every assertion in briefs regarding a matter in the record shall

be supported by a reference to the page number of the original

record, where the matter relied upon is to be found.”3                General

arguments which give only broad standards of review and do not cite



     1
Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).
     2
         Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1995).
     3
        United States v. Wilkes, 20 F.3d 651, 653 (5th Cir. 1994)
(pro se case) (internal citations, quotations, and alterations
omitted).

                                        2
to specific errors are insufficient to preserve issues for appeal.4

Failure to comply with the court’s rules regarding the contents of

briefs can be grounds for dismissing a party’s claims.5

     Mack’s brief does not identify any error in the magistrate

judge’s decision, either expressly or inferentially.           He does not

argue that the findings of fact are clearly erroneous; neither does

he assert any specific legal error.       He merely raises three of the

claims that he raised in his complaint —— due process concerning

disciplinary charges, deliberate indifference to his medical needs

in making job assignments, and retaliation for filing prison

grievances.    He does nothing more than to state each claim in one

or two sentences and cite a case in support of each claim, without

fully explaining his claims or showing how the legal authority

cited    supports   his   claim.   Nor   does   he   provide   any   factual

background for any of his claims or any record cites to support

them. Mack’s brief is woefully insufficient to preserve any issues

for appeal.6   Therefore, consistent with this court’s Rule 42.3.2,

Mack’s appeal is

DISMISSED.




     4
       See Brinkmann v. Dallas County            Deputy   Sheriff     Abner,
813 F.2d 744, 748 (5th Cir. 1987).
     5
         See 5th Cir. R. 42.3.2.
     6
         See Brinkmann, 813 F.2d at 748.

                                    3